Title: From Levi Woodbury to John Adams, 6 August 1823
From: Woodbury, Levi
To: Adams, John


				
					
					Washington 6 August 1823
				
				In answer to your last my dear John I can only say that if the accomodations are so suitable and the price so reasonable as you say at the Exchange I should most certainly prefer them to any others but you know that your father is particular on this point and I wish you to ascertain exactly before I come so that we may decide immediately after our arrival—There will be your father myself Ellen George and Joseph—We most likely shall not want them for a week after; which will be about the eighth of September and even then I cannot say for how long Perhaps you had better write to New York and let me know I expect to arrive there on the twentieth and then to visit Mrs. de Wint for a couple of days and on my return meet your father and cross together to Providence—If I should wish to engage them directly I will let you know by Letter from New York in answer to yours—We are most happy to learn that your Grandfather has got so well over his accident and hope soon to him quite well—Present my affectionate duty—At last my family are all pretty well as is also your affectionate Mother
				
					L. C. Adams
				
				
			